RIVES, Circuit Judge
(addenda to dissent):
My rambling and lengthy dissenting opinion was directed to a simple denial of the petitions for rehearing. Now my brothers’ extended per curiam shows *39that I have failed clearly to express my views. Hence, at the risk of being tedious, I undertake to state my differences with my brothers’ opinion on rehearing.
Per Curiam
“Humble Pipe Line Co. v. Waggonner, 1964, 376 U.S. 369, 84 S.Ct. 857, 11 L.Ed.2d 782, holds that the United States has exclusive jurisdiction over Barksdale Air Base.”
Notwithstanding some broad expressions in the Supreme Court’s opinion, it actually decided no more than the question presented. I submit that its decision does not conflict with our decision in Mississippi River Fuel Corporation v. Fontenot, supra, for the reason that Louisiana has never ceded nor relinquished its right to levy a tax or charge on the extraction of oil and gas which constitute a part of the State’s natural resources.
Second, my brothers say:
“Except with the consent of the United States, the State’s taxing power cannot operate within the confines of a federal enclave.”
With deference, I hold to a different concept of that principle of federalism. In Silas Mason Co. v. Tax Commission, 1937, 302 U.S. 186, 197, 58 S.Ct. 233, 239, 82 L.Ed. 187, the Supreme Court, speaking of the claim of the United States that it had acquired exclusive legislative authority which debarred the State from exercising its taxing power within the territory, said:
“The acquisition of title by the United States is not sufficient to effect that exclusion. It must appear that the State, by consent or cession, has transferred to the United States that residuum of jurisdiction which otherwise it would be free to exercise.”
First, let me compare the opening sentence of the per curiam with the opening sentence of the Supreme Court’s opinion in the case cited:
Supreme Court
“The common question these cases present is whether the United States has such exclusive jurisdiction over a 22,000-acre tract of land in Louisiana on which the Barksdale Air Force Base is located that Louisiana is without jurisdiction to levy an ad valorem tax on privately owned property situated on the tract.” (Emphasis added.)
Third, according to my brothers, and here I must quote at more length:
“With deference we suggest that the dissenting judge’s error lies in the assumption that the State ‘owned’ oil and gas under Barksdale; that the State had ‘never consented for the United States to acquire ownership of the oil and gas underlying the Barks-dale Base.’ But under Louisiana law, the State, in a proprietary sense, did not ‘own’ the oil and gas. Nor was there any question of the United States’ acquiring ‘ownership’ for which the consent of the State might be necessary. Louisiana considers oil and gas fugitive in nature.”
I did not say that the State “owned” oil and gas under Barksdale “in a proprietary sense.” I heartily agree that “Louisiana considers oil and gas fugitive in nature.” Nonetheless, I have some doubt about my brothers’ disparagement of the State’s ownership of oil and gas. To me it seems to conflict with the historic claims asserted by Louisiana in United States v. Louisiana, 1950, 339 U.S. 699, 702, 70 S.Ct. 914, 915, 94 L.Ed. 1216:
“As affirmative defenses Louisiana asserts that she is the holder of fee simple title to all the lands, minerals, and other things in controversy; and that since she was admitted into the *40Union in 1812, she has exercised continuous, undisturbed and unchallenged sovereignty and possession over the property in question.” 1
I had not before heard those claims disputed as to lands lying within the State’s boundaries. With deference to my brothers, I submit that the State’s ownership of oil and gas is not disputed by the Louisiana Supreme Court in any of the five decisions cited in my brothers’ per curiam. None of those cases involved any question of the State’s ownership. The distinction was made clear in the leading case of Frost-Johnson Lumber Co. v. Salling’s Heirs, 1920, 150 La. 756, 91 So. 207, 212:
“The doctrine stated in Rives v. Gulf Refining Co., 133 La. 178, 62 So. 623, that oil and gas beneath the surface of the earth are not subject to private ownership, was quoted again with approval in Elder v. Ellerbe, 135 La. 990, 995, 66 So. 337.” (Emphasis added.)
Like doctrines in other states as to the right of property in oil and gas seem also to be confined to private ownership.2
What my dissent actually did say as to the State’s ownership was that: “Oil and gas are part of the natural resources of the State of Louisiana from which it derives a large part of its State revenue.”
I adhere to that statement. It finds support in Art. X, § 21 of the Louisiana Constitution, and has been clearly recognized by the Louisiana Supreme Court:
“One of the inherent powers of the State is to conserve her natural resources and to regulate the severance thereof. By constitutional provision, her authority to tax her resources is fixed.”
State v. Standard Oil Co. of Louisiana, 1937, 188 La. 978, 178 So. 601, 610.
Fourth, and again I must quote several sentences from my brothers' per curiam:
“What a surface owner acquires in Louisiana when he acquires title to land is a right to explore for oil and gas and reduce these minerals to possession and ownership. These are the rights the United States acquired when the State transferred the land that is now Barksdale Air Base. For the State to have retained an interest in the minerals it would have had to reserve a mineral servitude, that is, a use, or the retention of the right to explore for minerals and to develop the mineral interest.”
With deference, it seems to me the clear answer is to be found in the State’s constitutionally reserved right to levy a charge or tax on its natural resources at the time of their severance from the soil or water. Louisiana Constitution, Art. X, § 21.3 It seems to me that the United States on the one side and the State, City and Levee District on the other side evidence no intention for the State to cede or part with its power to levy a severance tax, and further as to the wells here involved, that the City and the Levee District could not relinquish that power belonging exclusively to the State.
Fifth. Finally my brothers say:
“The argument that in its sovereign capacity Louisiana has the power to impose a tax on the severance of oil and gas in a federal enclave collides with the Supremacy Clause.”
With deference, I submit that there is no such collision in this case because the State has never ceded or relinquished its power to impose such a tax.
I respectfully adhere to my dissent.
*41Supplemental Order in No. 23403
PER CURIAM:
It is ordered that the appellant’s motion to vacate the recall of the mandate in the above entitled and numbered cause be, and the same is hereby denied.
It is further ordered that the appellant’s motion to recall the stay of the mandate is denied.
By way of explanation, the Court states that the issues in the above case and those in Mississippi River Fuel Co. v. Cocrehan, are No. 24,402 are identical; that the facts stipulated in the Mississippi River Fuel case and the pre-trial order in the Mississippi River Fuel case, at the request of counsel for Texas Gas Exploration Corporation, were made the stipulation and pre-trial order, with minor changes, for trial of this case; that by motion of counsel for Texas Gas Exploration Corporation the briefs filed in the Mississippi River Fuel case in the Court of Appeal for the Fifth Circuit were adopted as the briefs in the instant case; that, for purposes of appeal, including the application for rehearing, this Court treated the two cases as if they were consolidated.

. See also United States v. Louisiana, 1967, 389 U.S. 55, 88 S.Ct. 367, 19 L.Ed.2d 383.


. See 24 Am.Jur. Gas & Oil, §§ 3 and 4 and cases cited.


. Surely the naming of that charge as a severance tax cannot change its substance or affect our decision.